735 N.W.2d 215 (2007)
CITY OF DETROIT, Plaintiff/Counter-Defendant/Appellee,
v.
AMBASSADOR BRIDGE COMPANY a/k/a Detroit International Bridge Company, Defendant/Counter-Plaintiff/Appellant.
Docket No. 132329. COA No. 257415.
Supreme Court of Michigan.
July 30, 2007.
On order of the Court, the motion for admission pro hac vice of David H. Coburn, Alice E. Loughran, Catherine B. Sevcenko, and Richard K. Willard is GRANTED. The motion to dismiss this appeal is DENIED, because we are not persuaded that the appeal is moot.